   Case 4:19-mj-00072-DEM Document 1 Filed 05/30/19 Page 1 of 3 PageID# 1

                        IN THE UNITED STATES DISTRICT COURT                              FIlED

                       FOR THE EASTERN DISTRICT OF VIRGINIA                            MAY 3 0 2019

                                 NEWPORT NEWS DIVISION                          CLLf iK, ;j s D S^RICT COURT
                                                                                       '-•OR'- Gi K, VA

UNITED STATES OF AMERICA
                                                            CASE NO.
              VS.

                                                           COURT DATE: June 12,2019
NICOLE M. CALDRON PINERO


                                 CRIMINAL INFORMATION



                                         CHARGE ONE

                              (Misdemeanor) Ticket No.7974157


THE UNITED STATES ATTORNEY CHARGES:



That on or about April 3,2019,at Langley Air Force Base, Virginia, on lands acquired for the
use ofthe United States, within the special maritime and territorial jurisdiction ofthe United
States and in the Eastern District of Virginia, NICOLE M.CALDRON PINERO,did
intentionally steal or purloin, or knowingly convert to her use or use ofanother, property ofthe
Unites States Army and Air Force Base Exchange Service, to wit: merchandise valued at an
amount less than $1000. (In violation ofTitle 18, United States Code 641).



                                                             G.ZACHARY TERWILLIGER
                                                             United States Attorney




                                                              assistant United States Attorney
                                                     Attorney for the United States
                                                     United States Attorney's Office
                                                     Fountain Plaza Three, Suite 300
                                                     721 Lakefront Commons
                                                     Newport News Virginia 23606
                                                     Phone:(757)225-8512
                                                     Email: jeremy.skinner@us.af.mil
     Case 4:19-mj-00072-DEM Document 1 Filed 05/30/19 Page 2 of 3 PageID# 2




13




                             NEWPORT MEWS.VIRGINIA
                             CLERK US DISTRICT COURT
                              ZlliqHAY2^ P 3H5

                                 RECEIVED
   Case 4:19-mj-00072-DEM Document 1 Filed 05/30/19 Page 3 of 3 PageID# 3


                                CERTIFICATE OF SERVICE


I, Jeremy M. Skinner, hereby certify that on May 29,2019,1 caused a true and correct copy of
the foregoing criminal information to be mailed to the defendant, NICOLE M.CALDRON
PINERO.




                                                          G.ZACHARY TERWILLIGER
                                                          United States Attorney




                                                          M.SKirmer
                                                            ssistant United States Attorney
                                                   (homey for the United States
                                                   United States Attorney's Office
                                                   Fountain Plaza Three, Suite 300
                                                   721 Lakefi-ont Commons
                                                   Newport News Virginia 23606
                                                   Phone:(757)225-8512
                                                   Email: jeremy.skinner@us.af.mil
